*TYBBR, J.,
delivered the opinion of the court, in which all the judges concurred.
The court is of opinion, that there is error in the instruction given by the court below to the jury, as to the proper measure of damages, if they should be of opinion, to find for the plaintiff in the court below on the issue joined; and the court is further of opinion, that the proper measure of damages in an action on an indemnifying bond at the relation of the claimant of the property, in the event of his establishing title thereto, is the actual value of the property seized and sold, with interest in the way of damages, on the amount of the value, from the period at which the value is ascertained, to the time of the trial; and that in ascertaining such value, the relator has a right to recover in damages, the value of the property, either at the date of the seizure, or at the date of the sale, or at any intermediate time between the seizure and sale, with interest as aforesaid; and that for the mere seizure of the property, (where a sale ensues,) the damages are nominal only; therefore it is considered by the court, that the judgment be reversed and annulled with costs; and it is ordered that the verdict of the jury be set aside, and a venire facias de novo awarded to try the issue joined between the parties, which is ordered to be certified to the Circuit Court for the county of Albemarle.